        Case 3:19-cv-02205-JSC Document 26 Filed 07/11/19 Page 1 of 2



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
      BRIAN HOFER, et al,                              Case No. 3:19-cv-02205-JSC
11
                         Plaintiffs,
12                                                     STIPULATED MOTION TO EXTEND
             v.                                        TIME TO RESPOND TO MOTIONS TO
13                                                     DISMISS
      KYLE EMLEY, et al.,
14
15                       Defendants.
16
17
18          Plaintiffs Brian and Jonathan Hofer and Defendants Vigilant Solutions, Inc. and City of
19   San José file this Stipulated Motion to Extend Time to Respond to Motions to Dismiss pursuant
20   to Federal Rule of Civil Procedure 6(b)(1), based upon the following:
21
22          Defendants City of San José and Vigilant Solutions, Inc. filed Motions to Dismiss
23   Plaintiffs’ Complaint pursuant to Rule 12(b)(6) on July 1, 2019 (Dkts 12 and 13, respectively).
24   Plaintiffs’ deadline to respond to those motions is July 15, 2019, under Local Rule 7-3(a). After
25   City of San José and Vigilant Solutions moved to dismiss, Plaintiffs agreed to an extension of
26   time for Defendant Contra Costa County and two of its Defendant deputies to respond to the
27   Complaint until July 15, 2019. Plaintiffs requested, and City of San José and Vigilant Solutions
28

     STIPULATED MOTION TO EXTEND TIME TO RESPOND TO MOTIONS TO DISMISS
     3:19-cv-02205                                                  Page 1
        Case 3:19-cv-02205-JSC Document 26 Filed 07/11/19 Page 2 of 2



 1   agreed to, an extension of time to oppose their motions until July 22, 2019, so they may review
 2   the Contra Costa County Defendants response to the Complaint and decide whether to amend
 3   their pleading pursuant to Rule 15(a)(1)(B).
 4          Accordingly, Plaintiffs Brian and Jonathan Hofer and Defendants Vigilant Solutions, Inc.
 5   and City of San José move the Court to approve the following deadlines:
 6          July 22, 2019: Plaintiffs’ opposition to Vigilant Solutions and City of San José’s Motions
            to Dismiss
 7
            August 2, 2019: Vigilant Solutions and City of San José’s reply to Plaintiffs’ opposition
 8
            August 22, 2019 at 9:00 a.m. (Unchanged): Hearing on Motions to Dismiss
 9

10   Respectfully submitted,
11    KATON.LAW                                         KILPATRICK TOWNSEND & STOCKTON
                                                        LLP
12
      /s/ Glenn Katon                                   /s/ Holly Gaudreau
13    Glenn Katon                                       Holly Gaudreau
14    Counsel for Brian and Jonathan Hofer              Counsel for Vigilant Solutions, Inc.
15    OFFICE OF THE CITY ATTORNEY | CITY
      OF SAN JOSÉ
16
      /s/ Julia Van Roo
17    Julia Van Roo
18    Counsel for City of San José
19
20
                                               ORDER
21
            The Court GRANTS the parties’ stipulated motion and ORDERS that the briefing
22
     schedule specified above shall govern the Motions to Dismiss filed by Defendants City of San
23
     José and Vigilant Solutions, Inc.
24
     IT IS SO ORDERED on July ___, 2019
25
26                                                  ____________________________________
                                                    HON. JACQUELINE SCOTT CORLEY
27                                                  UNITED STATES MAGISTRATE JUDGE
28

     STIPULATED MOTION TO EXTEND TIME TO RESPOND TO MOTIONS TO DISMISS
     3:19-cv-02205                                                  Page 2
